Citation Nr: 0520702	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) for the period from September 24, 2001, 
through December 12, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1979 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Board remanded this case in April 2004.

On his VA Form 9 of March 2003, the veteran requested a 
hearing before a Veterans Law Judge at the Board's offices in 
Washington, DC.  In July 2003 he cancelled his requested 
hearing.


FINDING OF FACT

For the period from September 24, 2001, through December 12, 
2002, the veteran's PTSD was not manifested by symptoms such 
impaired speech that was illogical, obscure or irrelevant; 
near continuous panic or depression; impaired impulse 
control; difficulty in adapting to stressful circumstances; 
an inability to establish and maintain effective 
relationships; or other symptoms productive of occupational 
and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

For the period from September 24, 2001, through December 12, 
2002, the criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

In connection with his claim for service connection for PTSD, 
the veteran was advised in an October 2001 correspondence of 
the information and evidence necessary to substantiate the 
claim of entitlement to service connection.  As the appeal 
before the Board pertains to a downstream issue, under 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004), which the 
Board is obligated to follow, no further notice is in order.  
It is noteworthy, however, that in May 2004 VA nevertheless 
provided appropriate notice.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  The record also 
contains the reports of March 2002 and December 2002 VA 
examinations.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

As noted in the Introduction, the veteran's period of service 
ended in March 1992.  Service connection for PTSD was granted 
in May 2002, and was evaluated as 30 percent disabling 
effective September 24, 2001.  In February 2003 the 
evaluation assigned the disability was increased to 50 
percent for the period from September 24, 2001, to December 
12, 2002, and to 100 percent for the period from December 13, 
2002.  

Private medical records on file from Dr. E. Hoeper for June 
2001 to November 2001 show that the veteran presented in June 
2001 reporting that he had separated from his spouse and 
recently lost the job he had worked since November 2000.  His 
psychiatric complaints included almost daily nightmares, 
frequently waking up nervous, frequent panic attacks, daily 
intrusive thoughts, and hypervigilance.  He also reported an 
exaggerated startle reflex, indicated that he angered easily, 
and explained that he was depressed and had no energy.  The 
veteran explained that he experienced intermittent memory 
problems as well as auditory and visual disturbances.  The 
veteran reported a history of two back surgeries.  Dr. Hoeper 
diagnosed chronic PTSD and major depression, and prescribed 
the veteran medication.  Notes for July 2001 show that the 
veteran was working for an electric company.  His psychiatric 
complaints included nightmares up to three times a week.  He 
presented as anxious and depressed.  Entries for November 
2001 show that he reported he was unemployed, but 
experiencing relief from his nightmares and anxiety with 
medication.

In a September 2001 statement, the veteran reported 
experiencing recurring dreams of combat.

In a November 2001 statement, Dr. Hoeper indicates that after 
examining the veteran in June 2001, he believed the veteran 
had PTSD and major depression.  He assigned the veteran a 
Global Assessment of Functioning (GAF) score of 30.  Dr. 
Hoeper noted that the veteran's psychiatric complaints 
included frequent nightmares, panic attacks, intrusive 
thoughts, hypervigilance, irritability, auditory 
disturbances, an excessive startle response, frequent 
depression, and a lack of energy.  He also explained that the 
veteran reported a history of frequent job loss because of 
his emotional state; he noted that the veteran was currently 
unemployed.  Dr. Hoeper stated that the veteran did not 
socialize, and concluded that the veteran could no longer 
sustain social or work relationships on account of PTSD, and 
therefore was permanently and totally disabled.

VA medical records for December 2001 to July 2002 show that 
in December 2001 the veteran was transported to the emergency 
room by a friend for symptoms including depression, anger, 
and possible homicidal ideation.  The veteran reported that 
he was not working and could not keep a job.  He was 
transferred to inpatient psychiatric hospitalization, and 
when first psychiatrically examined was alert, oriented, and 
neatly dressed.  He denied suicidal ideation or any 
hallucinations or delusions, but appeared depressed and 
angry.  His speech, behavior, thought content, judgment, 
concentration and ability to abstract were all normal.  The 
admitting psychiatrist believed the veteran might be a threat 
to others, although the appellant had control over his anger.  
The admitting psychiatrist assigned a GAF score of 60 based 
on a diagnosis of major depression (single episode).  

During hospitalization in December 2001, the veteran 
generally slept soundly with medication.  He interacted with 
staff, but exhibited reclusiveness toward his peers until 
near the end of hospitalization.  He reported an inability to 
maintain employment because of anger problems.  He complained 
of nightmares and flashbacks.  His treating clinicians also 
felt he exhibited some paranoia.  The treating clinicians 
described his memory as intact, and noted that he followed 
directions.  He exhibited a somber to flat affect, and was 
depressed until near the end of his stay; before his 
discharge he reported a brighter mood, and more energy.  
During the hospitalization the veteran's girlfriend visited.  
An additional psychiatric assessment during hospitalization 
resulted in an assigned GAF score of 60.  When discharged 
later in December 2001, the veteran was assigned a GAF score 
of 70, and expressed interest in obtaining employment.

On a follow up visit in January 2002, the veteran reported 
that he had worked four jobs since service.  He explained 
that he was recently divorced, but living with his 
girlfriend.  His psychiatric complaints included nightmares 
at least three times each week, as well as daydreams, 
flashbacks, isolativeness, insomnia and dysphoria.  He also 
reported engaging in physical altercations.  On mental status 
examination he was alert and oriented, without any thought 
disorder or cognitive deficits.  He exhibited a constricted 
affect but denied any suicidal or homicidal ideation.  He 
displayed adequate judgment and insight.  The treating 
clinician assigned a GAF score of 50.

Subsequent treatment records show that the veteran presented 
in February 2002 with a flat affect.  He reported that he was 
employed.  He denied suicidal or homicidal ideation, or any 
psychotic symptoms.  He presented about a week later 
reporting that he lost his job after an altercation.  He 
indicated that he was not receiving relief from his 
psychiatric medications.  He next presented in July 2002 with 
complaints of sleep problems, irritability, and a tendency to 
get into fights.

On file is the report of a March 2002 VA fee basis 
examination, which included a review of the veteran's medical 
records.  The veteran reported that although he tried to 
work, he experienced an inability to tolerate "the people."  
He complained of nightmares occurring up to three times each 
week, as well as intrusive thoughts, an exaggerated startle 
reflex, hypervigilance, and irritability.  He denied any 
flashbacks, suicide attempts or ideation, panic attacks, 
homicidal ideation, or any hallucinations or delusions.  He 
reported that he was very uncomfortable in crowds, had a 
volatile temper, and avoided reminders of service.  The 
veteran reported working on a full time basis in 
construction, and that he was married.  He explained that he 
did chores around the house, attended church, and performed 
his own activities of daily living, but that he had no 
friends or hobbies.  He did indicate that he was close to his 
children, but felt detached and estranged from others.

On mental status examination the veteran presented as alert, 
oriented, and casually dressed.  He did volunteered little 
information, but demonstrated no loose associations, flight 
of ideas, or paranoia.  He exhibited no bizarre motor 
movements or tics.  He displayed a solemn and tense mood with 
an appropriate affect.  His memory was good and his judgment 
and insight were adequate.  The examiner concluded that the 
veteran's symptoms interfered with his work and social 
activities.  He noted that the veteran's responses on 
psychological testing were consistent with those typically 
reported by psychotic individuals, as well as those with 
prominent PTSD.  The examiner diagnosed PTSD and a depressive 
disorder, and assigned a GAF score of 60.  He described the 
veteran's symptoms as moderate, noting that the appellant 
worked full time, and was able to maintain some interpersonal 
relationships.

Private medical records for April 2002 document treatment of 
the veteran for cardiovascular disorders and an injury 
incurred while trying to catch a falling pipe.

In a communication received in June 2002, the veteran stated 
that he was unemployed, unable to work, and had experienced a 
worsening of his psychiatric condition as well as physical 
disabilities involving his heart, back and knees.

In a June 2002 statement the veteran explained that he was 
not working, and that he had a heart disorder and back 
condition.  He further contended that he could not return to 
work until he received treatment for the heart disorder.

In a July 2002 statement the veteran disputed the March 2002 
examiner's account of reported psychiatric symptoms, arguing 
that he did experience panic attacks, had been unemployed 
since April 2002, and experienced hallucinations and 
paranoia.  He stated that his health was poor.

In a September 2002 statement the veteran declared that he 
had not worked for the past 6 months on account of worsening 
PTSD and heart problems.

The veteran attended a VA Fee basis examination on December 
13, 2002, conducted by the same examiner who evaluated him in 
March 2002.  The examiner described the veteran as 
uncooperative and upset.  The veteran reported that he did 
not like the presence of other people, and experienced daily 
nightmares, as well as flashbacks.  He denied any suicidal or 
homicidal ideations, but reported intrusive thoughts.  The 
veteran explained that he was somewhat anxious, easily 
startled, and hypervigilant.  He also reported avoiding 
reminders of his service experiences.  He was vague in 
describing any temper problems, although he stated that he 
experienced irritability.  The veteran explained that he felt 
depressed and lacked energy, and also reported symptoms he 
believed represented panic attacks; the examiner clarified 
that the referenced symptoms more likely represented anxiety 
episodes.  The veteran indicated that he felt detached and 
estranged from others. He reported poor concentration.  The 
veteran explained that he last worked in January 2002, at a 
job which lasted for two months before he was fired.  He 
contended that he was unable to hold a job.  The veteran 
reported living with his spouse, but denied going to church 
or performing chores.  

The examiner summarized that the veteran was not working, was 
no longer close to his family, and had limited social 
relationships with no constructive recreational or leisure 
pursuits.  The examiner also noted that the veteran's spouse 
confirmed the appellant's sleep problems, and additionally 
stated that he heard voices and exhibited paranoia.  She 
further explained that he refused to attend outpatient 
treatment, although he used medication.  

Mental status examination of the veteran revealed that he was 
alert and oriented, without any loose associations or flight 
of ideas.  He exhibited no bizarre motor movements or tics.  
He displayed an angry mood and a sullen affect.  The veteran 
presented as suspicious and guarded.  The examiner described 
the veteran's memory as intact, but his judgment as marginal.  
The examiner concluded that the veteran's symptoms interfered 
with his work and social activities.  He diagnosed the 
veteran with PTSD, and with major depression with psychosis.  
The examiner assigned a GAF score of 40, representing major 
impairment of mood and an inability to work or to sustain 
relationships.  The examiner explained that the veteran 
experienced marked difficulty with interpersonal relations, 
and was suspicious, hostile, and extremely withdrawn.  The 
examiner further explained that those symptoms prevented his 
ability to work.  As to the impairment occasioned by the 
major depression, the examiner was unable to separate that 
impairment from the impairment attributable solely to PTSD.  
The examiner lastly concluded that the veteran's psychiatric 
condition had markedly deteriorated over the prior 6 months.

In subsequent statements, the veteran argues that his 
psychiatric symptoms in 2001 did not differ from those 
present on December 13, 2002. 

Analysis

For the period from September 24, 2001, to December 12, 2002, 
the RO rated the veteran's PTSD as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that 
diagnostic code, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted under Diagnostic Code 9411 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted under Diagnostic Code 
9411 for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

For the period prior to December 13, 2002, the record 
reflects that the veteran's psychiatric symptoms included 
anxiety and nightmares, which was alleviated to some extent 
with medication, as well as intrusive thoughts, 
hypervigilance, irritability, depression, possibly 
flashbacks, and some difficulty in establishing and 
maintaining effective work and social relationships.  
Notably, however, the evidence shows that the veteran's PTSD 
was not productive of occupational and social impairment due 
to symptoms such as impaired judgment or memory; suicidal 
ideation; obsessional rituals; impairment in thought 
processes or communication or speech which was intermittently 
illogical, obscure, or irrelevant; grossly inappropriate 
behavior; near-continuous panic or depression; 
disorientation; impairment in the ability to perform 
activities of daily living; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  

While the veteran reported experiencing frequent panic 
attacks, he did not suggest that such attacks were near 
continuous, and the December 2002 examiner indicated that 
what the veteran termed panic attacks were not really panic 
attacks, but episodes of anxiety.  The record shows that his 
anxiety was relieved to some extent by medication, and the 
record consequently does not suggest that his anxiety prior 
to December 13, 2002, was nearly continuous in nature.  
Moreover, while he presented as depressed when treated on a 
clinical basis, and sullen when examined at his March 2002 
examination, he consistently denied any suicidal ideation, 
and the VA treatment reports in particular show that his 
depression was not near continuous in nature.  Indeed, after 
inpatient treatment in December 2001 he reported a brighter 
mood.

The veteran reported experiencing auditory and visual 
disturbances to Dr. Hoeper.  The auditory hallucinations 
apparently consisted of hearing his name called, hearing a 
plane, and hearing footsteps.  The contents of the visual 
hallucinations were not described.  The Board notes, however, 
that none of the mental status examinations on file, 
including those reported by Dr. Hoeper, corroborate the 
presence of hallucinations.  Moreover, the veteran denied any 
hallucinations when treated by VA in December 2001 and when 
examined in March 2002.  Mental status examination 
consistently showed him as alert and oriented, without loose 
associations, flight of ideas, or any abnormal speech or 
thought content.  Nor did he demonstrate bizarre behavior 
suggesting a reaction to hallucinations.  In light of the 
above, the Board finds that the evidence as a whole does not 
support the presence of the claimed hallucinations.

While the veteran reported experiencing irritability and a 
tendency to engage in physical altercations, there is no 
history of legal repercussions associated with the claimed 
incidents.  He was hospitalized in December 2001 in part for 
homicidal ideation, at which time the admitting psychiatrist 
felt the veteran might be a danger to others, but also noted 
that the appellant was able to control his anger.  The 
veteran has thereafter consistently denied any homicidal 
ideation during the period at issue.  His judgment was 
consistently described as normal, and there is otherwise no 
indication that he is unable to control his impulses.  In 
addition, despite complaints of memory problems, he 
consistently exhibited an intact memory when examined.  

Dr. Hoeper assigned the veteran a GAF score of 30 in November 
2001, and concluded that the veteran was unemployable.  His 
determination was apparently based, at least in part, on the 
veteran's status as unemployed and separated in November 
2001.  The March 2002 VA fee basis examiner concluded, 
however, that the veteran more appropriately warranted a GAF 
score of 60, representing moderate symptoms, given that by 
March 2002 the appellant was not only employed on a full time 
basis, but was able to maintain interpersonal relationships, 
as shown by his recent marriage.  VA treatment notes show 
that even when hospitalized and complaining of 
unemployability in December 2001, the veteran's assigned GAF 
scores ranged from 60 to 70, with clinicians noting that 
while he was initially reclusive toward his peers, the 
appellant later began interacting with them, and received 
visits from his then girlfriend.  

GAF scores from 21 to 30 reflect behavior that is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends).  GAF 
scores ranging between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See generally, Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32) (DSM-IV).   

Given that Dr. Hoeper provided no mental status findings 
which even remotely suggest the level of impairment 
contemplated by a GAF score of 30, and as the veteran shortly 
after November 2001 obtained full time employment, married, 
reported contact with other family members, and demonstrated 
mental status examination findings more consistent with 
moderate symptoms, the Board accords greater evidentiary 
weight to the findings and GAF scores assigned by the 
veteran's treating and examining VA physicians than those of 
Dr. Hoeper.  The Board again points out that the veteran did 
not remain unemployed or outside of a relationship for more 
than a brief time after Dr. Hoeper last treated him.  The 
Board also notes that while the veteran was assigned a GAF 
score of 50 when treated by VA in January 2002, his symptoms 
and mental status presentation in January 2002 was similar to 
that present when he was treated and examined by other VA 
physicians between December 2001 and March 2002.  The latter-
referenced physicians, who evaluated the veteran both before 
and after January 2002, assigned GAF scores that were 
consistently at least 60.  As the GAF scores assigned by 
those physicians were based on essentially the same symptoms 
evident when the veteran was treated in January 2002, the 
Board finds that the GAF scores ranging from 60 to 70 more 
accurately reflected the impairment then associated with the 
veteran's PTSD.  The Board consequently finds that the 
veteran's psychiatric symptoms and assigned GAF scores for 
the period prior to December 13, 2002, were more consistent 
with the level of severity contemplated by a 50 percent 
evaluation for PTSD than that for a 70 or 100 percent rating.  

The Board acknowledges that shortly after the March 2002 
examination the veteran stopped working.  Private medical 
records for April 2002 show, however, that he developed a 
heart condition, and in his initial statements in June 2002 
the veteran clearly indicated that he stopped working because 
of his heart and orthopedic disorders.  While he later 
suggested that he stopped working in large part because of 
his PTSD, nothing in the record suggests that PTSD, as 
opposed to serious physical disorders, led to his 
unemployment or unemployability.  Further, none of the 
medical evidence on file between the March 2002 examination 
and the December 13, 2002, examination suggests that his PTSD 
caused total occupational and social impairment.

The veteran argues that his PTSD was as severe prior to 
December 13, 2002, as it is currently.  The record and the 
veteran's earlier statements do not support his assertion.  
Other than Dr. Hoeper and the January 2002 physician, the 
veteran's treating and examining clinicians have assessed his 
symptoms as moderately disabling, he was able to work on a 
full time basis until nonservice-connected physical disorders 
prevented further work, and he demonstrated that he could 
establish and maintain effective social relationships.  In 
statements received after he stopped working, the veteran 
indicated that his PTSD had worsened, and the December 2002 
examiner, who also conducted the March 2002 examination, 
specifically indicated that the veteran's PTSD had worsened 
in severity since March 2002, warranting the assignment of a 
GAF score of 40.  The examination report also shows several 
clear indications that his PTSD had worsened, rather than 
remained the same, since September 2001.  For example, the 
veteran's judgment, consistently described as normal prior to 
December 2002, was described as marginal by the December 2002 
examiner.  From the Board's review of the record, it is clear 
that the veteran's PTSD was substantially less severe prior 
to December 13, 2002. 

In light of the above, the Board concludes that the evidence 
does not show total occupational or social impairment, or 
even occupational or social impairment with deficiencies in 
most areas, for the period prior to December 13, 2002.  
Accordingly, the Board concludes that an evaluation in excess 
of 50 percent for PTSD for the period from September 24, 
2001, to December 12, 2002, is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) with respect to the period prior to December 13, 
2002.  As discussed previously, however, the record for that 
period reflects that the veteran was able to maintain gainful 
employment, but stopped working, at least initially, on 
account of several serious physical disorders.  Further, the 
evidence of record for the period in question otherwise 
objectively demonstrate the presence of a marked interference 
with employment due to PTSD.  Additionally, there was no 
evidence that his PTSD necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
were unusual or exceptional.  In essence, the evidence shows 
that the manifestations of the PTSD were those contemplated 
by the schedular criteria.  There is no indication in the 
record that the average industrial impairment resulting from 
the disability was in excess of that contemplated by the 
assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) for the period in question were not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly concludes, after reviewing the evidence of 
record, that the veteran's PTSD remained no more than 50 
percent disabling under any applicable rating criteria during 
the period from September 24, 2001, to December 12, 2002.  
Fenderson.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderacne of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD for 
the period from September 24, 2001, through December 12, 
2002, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


